Citation Nr: 0733119	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  06-16 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
residuals of a groin injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1948 
to August 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO determined 
that new and material evidence sufficient to reopen a 
previously denied claim for service connection for residuals 
of a groin injury (previously characterized as a circumcision 
disability) had not been received.  

As will be discussed in the following decision, the Board 
finds that new and material evidence has been received, but 
that further development of the claim on the merits is 
required.  The de novo issue of entitlement to service 
connection for residuals of a groin injury will be addressed 
in the REMAND portion of the decision below and is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  

The veteran's appeal has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2006).  


FINDINGS OF FACT

1.  In an August 1977 decision, the RO denied service 
connection for a circumcision disability.  Although the 
veteran initiated an appeal after receiving notification of 
this decision, the appeal was never perfected.   
 
2.  The evidence received since the RO's August 1977 decision 
is both new and material and raises a reasonable possibility 
of substantiating the claim for service connection for 
residuals of a groin injury.  




CONCLUSIONS OF LAW

1.  The RO's August 1977 decision that denied service 
connection for a circumcision disability is final.  
38 U.S.C.A. § 4005 (West 1976); 38 C.F.R. §§ 3.104, 19.112, 
19.118, 19.153 (1977); currently 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2007).   
 
2.  The evidence received since the RO's August 1977 
determination is new and material, and the claim for service 
connection for residuals of a groin injury is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied with regard to the veteran's claim to reopen the 
previously denied issue of entitlement to service connection 
for residuals of a groin injury in the present case, the 
Board concludes that the new law does not preclude the Board 
from adjudicating this claim.  This is so because the Board 
is taking action favorable to the veteran with regard to this 
issue, and a decision at this point poses no risk of 
prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

At the time of the August 1977 decision, the claims folder 
contained no competent evidence of a diagnosed circumcision 
disability associated with the veteran's active military 
duty.  Consequently, the RO denied service connection for 
residuals of a circumcision.  One week later in August 1977, 
the RO notified the veteran of the decision.  In a statement 
received at the RO in October 1977, the veteran expressed 
disagreement with the denial of his claim for service 
connection for a circumcision disability.  In November 1977, 
the RO issued a statement of the case (SOC) pertaining to 
this claim.  The veteran, however, failed to perfect an 
appeal of the denial of this issue, and the RO's August 1977 
decision, therefore, became final.  38 U.S.C.A. § 4005 (West 
1976); 38 C.F.R. §§ 3.104, 19.112, 19.118, 19.153 (1977); 
currently 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103 (2007).  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2007).  The regulation regarding new and material evidence 
has been amended.  See 38 C.F.R. § 3.156(a) (2007).  The 
amendment to 38 C.F.R. § 3.156(a) applies only to claims to 
reopen finally decided issues which were received on or after 
August 29, 2001.  In the present case, the veteran's request 
to reopen his claim for service connection for residuals of a 
groin injury was filed in March 2005.  Therefore, the amended 
version of the regulation applies.  

According to the revised standard, new evidence is defined as 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  See 
also Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In 
deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  

At the time of the August 1977 rating action, there was no 
competent evidence of a diagnosis of circumcision disability 
associated with the veteran's active military duty.  
Importantly, an additional record received since that prior 
decision includes evidence of groin pathology associated with 
the veteran's service.  Specifically, in a May 2005 letter, a 
private physician explained that he has treated the veteran 
since July 2002 for complaints of discomfort, pain, swelling, 
and redness of his penile frenulum.  The doctor specifically 
stated that "[t]his condition was a result of an injury 
sustained while in the service after unloading equipment."  

This medical evidence is clearly probative because, for the 
first time, competent evidence of groin pathology associated 
with the veteran's active military duty has been presented.  
The Board finds, therefore, that the additional evidence 
received since the prior final denial of service connection 
for residuals of a circumcision in August 1977 raises a 
reasonable possibility of substantiating this issue.  See 
38 C.F.R. § 3.156(a) (2007).  This additional evidence is, 
therefore, new and material, as contemplated by the pertinent 
law and regulations, and serves as a basis to reopen the 
veteran's claim for service connection for residuals of a 
groin injury.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2007).  


ORDER

New and material evidence having been received to reopen the 
previously denied claim for service connection for residuals 
of a groin injury, the appeal is granted to this extent only.  


REMAND

As new and material evidence sufficient to reopen the 
previously denied claim for service connection for residuals 
of a groin injury has been received, the Board must now 
consider the de novo issue of entitlement to service 
connection for residuals of a groin injury.  The receipt of a 
complete or substantially complete application for benefits 
requires VA to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate the claim.  This 
duty to assist includes the duty to obtain relevant records.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2007).  Additionally, VA is required to 
provide a medical examination and/or opinion when necessary 
to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007).  Upon further review 
of the claims folder in the present case which reflects that 
the veteran's service medical records were destroyed in the 
1973 fire at the National Personnel Records Center (NPRC), 
the Board finds that additional evidentiary development of 
the de novo issue of entitlement to service connection for 
residuals of a groin injury is necessary for the reasons 
explained below.  

In the May 2005 letter, a private physician noted that he has 
rendered treatment that is pertinent to the veteran's service 
connection claim since July 2002.  Significantly, however, no 
attempt appears to have been made to obtain such treatment 
records and to associate them with the veteran's claims 
folder.  

Also, at the Travel Board hearing conducted in August 2007, 
the veteran testified that he received pertinent private 
post-service treatment within a month after his discharge 
from active military duty in August 1951 and also in 1970.  
Hearing transcript (T.) at 8-9, 11.  These records are not 
included in the veteran's claims folder.  On remand, 
therefore, an attempt should be made to procure, and to 
associate with the veteran's claims folder, copies of any 
such pertinent post-service medical records which may be 
available.  

Further, in the May 2005 letter, a private physician reported 
that the veteran is being treated for discomfort, pain, 
swelling, and redness of his penile frenulum.  At the Travel 
Board hearing, the veteran testified that he has 
intermittently experienced irritation and swelling in his 
groin area ever since service when he injured his groin while 
unloading a truck.  T. at 4, 9-10, 16-17.  Significantly, the 
veteran has not been afforded a VA genitourinary examination.  
In light of the current relevant pathology, as well as the 
veteran's contentions that he has experienced groin problems 
since service, a remand is required for purposes of 
conducting a VA genitourinary examination to determine the 
nature, extent, and etiology of the veteran's current groin 
disability.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:  

1.  After obtaining release forms from 
the veteran and any other required 
information, the AOJ should obtain 
copies of all records of all treatment 
received by the veteran for his groin 
since separation from service.  In 
particular, copies of records should be 
obtained for medical care received from 
various medical personnel between 
August and September 1951, in 1970, and 
from July 2002 to the present, 
including from Dr. Renato A. Alfonso.  

2.  Thereafter, the veteran should be 
scheduled for a VA genitourinary 
examination to determine the nature, 
extent, and etiology of any diagnosed 
groin disorder that he may have.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated tests 
should be conducted.  

All pertinent pathology should be noted 
in the examination report.  In 
addition, the examiner should express 
an opinion as to whether it is at least 
as likely as not, i.e., a 50 percent 
probability or greater, that any 
diagnosed groin disorder is related to 
an event, injury, or disease that 
occurred in service, including the 
claimed groin injury that occurred when 
the veteran was unloading a truck.  A 
complete rationale should be provided 
for all opinions expressed.  

3.  Following the completion of the 
above, the AOJ should re-adjudicate the 
de novo issue of entitlement to service 
connection for residuals of a groin 
injury.  If the decision remains in any 
way adverse to the veteran, he and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issue 
remaining on appeal, as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on any matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


